Citation Nr: 0624888	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected arteriosclerotic heart disease (ASHD), with 
history of first degree atrioventricular (AV) block.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had verified active service from September 1944 
to November 1945, in the United States Army, and from April 
1951 to July 1970, in the Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the veteran's 30 percent disability 
evaluation for service-connected ASHD with first degree AV 
block.  


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected arteriosclerotic heart disease, 
with history of first degree atrioventricular block is 
manifested by a history of intermittent chest pains, 
shortness of breath, and dizziness.  There are no clinical 
findings of syncope, congestive heart failure, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The veteran is physically unable to perform tests 
to obtain his exercise capacity as shown by METs.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected arteriosclerotic heart disease, with 
history of first degree atrioventricular block, have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.104, Diagnostic Code 7005 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.  
In September 2003, the RO sent the veteran a letter informing 
him of the type of evidence needed to substantiate his claim 
as well as its duty to assist him in substantiating his claim 
under the VCAA.  The September 2003 letter informed the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records showing his disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing the additional evidence or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to the claim 
regarding his disability rating.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that there is no further 
relevant evidence to obtain and that the purpose behind the 
notice requirement has been satisfied as the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, given the communications 
regarding the evidence necessary to establish an increase in 
his disability evaluation and the fact that a disability 
evaluation and effective date has already been assigned to 
his service-connected disability, the Board finds that it is 
not prejudicial to decide the case now.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for ASHD with first degree AV block was 
established in November 1970 and the RO assigned a 30 percent 
disability evaluation under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7005 (1970).  At that time, the RO considered a 
December 1968 electrocardiogram (ECG) that revealed the 
veteran had a first degree AV block.  Also considered was an 
October 1970 VA examination which revealed the veteran 
complained of chest pains and was subsequently diagnosed with 
ASHD with first degree AV block.  

Under DC 7005 (2005), ASHD, with a documented history of 
coronary artery disease, warrants a 30 percent evaluation 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A note to the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for service-
connected ASHD.  

Initially, the Board notes there are no METs included in the 
evidence of record.  In this regard, the Board notes that the 
September 2003 VA examiner noted he was unable to do any kind 
of exercise testing, step testing, or walking with the 
veteran because the veteran had difficulty following 
instructions and was afraid of falling due to another 
disability.  Similarly, the January 2005 VA examination 
report reflects that the veteran's gait is shuffling in 
nature, he requires assistance to stand, sit, or lie down, 
and he continues to have problems with falling spells.  
Because the veteran is unable to complete exercise tests due 
to medical reasons, and no medical professional has estimated 
the veteran's METs, the Board will evaluate the veteran's 
claim using the evidence included in the record.  

Review of the pertinent evidence reveals the veteran's 
disability is intermittently manifested by chest pains and 
shortness of breath.  The Board does note that the most 
recent medical evidence shows the veteran has denied having 
chest pains and shortness of breath but shortness of breath 
was reported by caretakers.  See VA examination reports dated 
in September 2003 and January 2005; see also September 2004 
VA outpatient treatment record.  However, at the September 
2003 VA examination, the veteran reported that the right side 
of his chest felt tight when he laid down on the examination 
table.  The veteran has never been shown to have syncope.  In 
this context, the Board notes that the examiner who conducted 
the January 2005 VA examination noted the veteran had never 
had syncope associated with an increased heart rate 
(supraventricular tachycardia) or the coughing spells he 
reported having.  See also September 2003 VA examination.  
There is one report of dizziness in the record; in June 2003, 
the veteran was hospitalized after complaining of chest pains 
and dizziness.  At the September 2003 VA examination, the 
veteran's caregiver reported the veteran has falling spells 
as he requires assistance moving around, but that she did not 
think he got dizzy.  There are no other reports of dizziness 
in the evidence of record.  

With respect to the specifically enumerated symptomatology 
contemplated for the 60 percent evaluation under DC 7005, 
review of the record shows the veteran has never been 
diagnosed with or shown to have acute congestive heart 
failure.  After examining the veteran, the September 2003 VA 
examiner stated there was no indication of congestive heart 
failure because there were no clinical findings of left 
ventricular heave or displacement of his posterior myocardial 
infarction.  

The evidence also reflects the veteran has never been shown 
to have left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A June 2003 private cardiac 
perfusion scan revealed the veteran had normal global left 
ventricular systolic function with an ejection fraction of 70 
percent.  In addition, the Board notes that the September 
2003 VA examiner noted that a June 2003 echocardiogram (ECG) 
from Merle West Medical Center showed the veteran's left 
ventricular size and global left ventricular systolic 
function was normal with an ejection fraction estimated in 
the mid-50s.  The Board notes that the June 2003 ECG 
mentioned above is not included in the record; however, the 
Board finds the veteran is not prejudiced by this omission 
because VA requested and received Medical Records from Merle 
Medical Center and the September 2003 VA examiner reported 
the findings of the test.  

In summary, the Board notes that, although the veteran has a 
history of intermittent shortness of breath, angina 
(exertional chest pain), and dizziness, there is no evidence 
that he has acute congestive heart failure or left 
ventricular dysfunction with ejection fraction between 30 and 
50 to warrant a 60 percent disability evaluation under DC 
7005.  In the same way, the Board notes there is no evidence 
showing the veteran has chronic congestive heart failure or 
left ventricular dysfunction with en ejection fraction of 
less than 30 to warrant a 100 percent disability evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected ASHD warrants an evaluation in excess of 30 
percent.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected disability under all other appropriate diagnostic 
codes.  The Board has considered the veteran's service-
connected ASHD under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 30 percent evaluation currently assigned.  The Board 
notes the veteran is currently diagnosed with 
atrioventricular block.  See VA examination reports dated 
September 2003 and January 2005; see also June 2003 private 
EKG stress test.  However, the rating criteria for 
atrioventricular block and the other diseases of the heart 
are substantially similar to the criteria of DC 7005 and 
would, thus, not assist the veteran in obtaining a higher 
disability evaluation as discussed above.  See 38 C.F.R. 
§ 4.104, DCs 7000 to 7004, 7006 to 7020 (2005).  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected 
arteriosclerotic heart disease, with history of first degree 
atrioventricular block, and the benefit-of-the-doubt is not 
for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected arteriosclerotic heart disease, with 
history of first degree atrioventricular block, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


